DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed January 28, 2021 is acknowledged.  Claims 13, 14, and 16-27 are pending in the application.  Claims 1-12 and 15 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13, 14, 16-18, and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Badaki et al. WO 2011134952 (hereinafter “Badaki”) in view of Colavizza et al. WO2010031916 (hereinafter “Colavizza”) (refer to the corresponding patent family member US 20110165612 which is published in English).
With respect to claims 13, 14, 16, and 20-27, Badaki discloses a method for inoculating yeast into a fruit or vegetable material to cause fermentation and preparation 
However, Badaki does not disclose the frozen yeast is a frozen compressed, extruded yeast with a dry matter content of between 35% and 90%(w/w) (claim 13). 
Colavizza discloses preparing a pressed yeast by extruding the yeast.  The yeast may be in any form, including frozen with a dry matter content from approximately 74% to approximately 80% (claims 14 and 16).  The yeast may be stored at a temperature 4⁰C prior to use (claim 27).  The yeast are intended for the production of alcoholic beverages (brewing, wine-making, distilling fermentation) (paragraphs [0089], [0214]-[0222], [0226]-[0228], [0233], [0235]-[0239], and [0241]-[0242]).
Based upon the fact that Badaki and Colavizza similarly teach using frozen yeast for the production of alcoholic beverages, and Colavizza the yeasts are of reliable quality and are preferably effective in terms of alcohol products (paragraphs [0226] and [0236]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Colavizza, to select a frozen compressed, extruded yeast in the method of Badaki based upon its intended use with 
Regarding claim 17, while Badaki in view of Colavizza does not expressly disclose the viability of the frozen compressed, extruded yeast is at least 20% based on the concentration of the CFU of the compressed, extruded yeast before freezing and the concentration of CFU of the compressed, extruded yeast after freezing, it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  Given that Colavizza teaches the prepared yeast has characteristics desired for a yeast intended for producing alcohol, namely a reliable quality and an effective alcohol production (paragraphs [0226] and [0236]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the viability of the frozen compressed, extruded yeast through routine experimentation to obtain a desirable yeast for producing fermented beverages. [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).  
With respect to claim 18, modified Badaki discloses only 36.3% of the cells died (63.4% viable) in the frozen direct inoculation (without thawing) (P8, L10-18).  Additionally, Colavizza teaches the prepared yeast has characteristics desired for a yeast intended for producing alcohol, namely a reliable quality and an effective alcohol production (paragraphs [0226] and [0236]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Badaki et al. WO 2011134952 (hereinafter “Badaki”) in view of Colavizza et al. WO2010031916 (hereinafter “Colavizza”) (refer to the corresponding patent family member US 20110165612 which is published in English) as applied to claim 13 above, and in further view of Wahl et al., “American Brewers Review” (hereinafter “Wahl”).
Regarding claim 19, while Badaki in view of Colavizza does not expressly disclose the viability of the yeast is at least 80% after storage for five months at a temperature of -20⁰C followed by step (b), as calculated based on the concentration of CFU of the compressed, extruded yeast before freezing and the concentration of the CFU of the material resulting from step (b), it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  Given that Wahl teaches brewery yeast cells are capable of preserving life for months if they are frozen (P44, last paragraph), and Colavizza In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).  

Response to Amendment
The Declaration under 37 CFR 1.132 filed January 28, 2021 is insufficient to overcome the rejection of claims 13, 14, 16-18, and 20-27 over Badaki in view of Colavizza as set forth in the last Office action because of the following reasons:  
It is noted that the declarant, Sofie Saerens, is not an applicant of this invention (paragraphs 1 and 2).  Applicant is reminded in assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986).  Where the objectivity of the declarant is an issue in the prosecution, the inventor must disclose the known relationships and affiliations of the declarants so that those interests can be considered 
At paragraphs 5-7, the Declaration indicates
Examiner disagrees.  Colavizza discloses extruding the resulting yeast, so as to obtain a pressed yeast and optionally drying the yeast obtained by extrusion (paragraphs [0214]-[0222]).  Colavizza also discloses the yeast may be deep-frozen and have a dry matter content comprised from approximately 74% to approximately 80% (paragraph [0235]). While Colavizza discloses the yeast is in the form of cream yeast, pressed yeast, dry yeast, OR deep-frozen yeast as argued by declarant (paragraph [0228]), the reference is not limited to these embodiments, including the pressed yeast and frozen yeast being separate and distinct from each other, since the reference suggests additional processing steps after extruding the yeast and discloses the yeast can be used in any possible form (paragraphs [0227]). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component).  Therefore, it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use a frozen compressed, extruded yeast which is both taught by Colavizza and encompassed within the scope of the present claims.  The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988).
At paragraph 8, the Declaration indicates perhaps more relevant to the subject matter of the claims of the Application, Colavizza does not teach or suggest to a person of ordinary skill in the field that frozen compressed, extruded yeast with a dry matter content of between 35% and 90% (w/w) could be added to an aqueous fruit or vegetable substrate for fermentation without any re-hydration or re-activating steps to obtain a fermented beverage, as stated in the claims of the Application. Colavizza discloses that its strains can be used to make alcoholic beverages, but does not disclose any methods for doing so, let alone disclose detailed processing steps that could suggest a process as claimed.  Colavizza does not even purport to differ from the state of the art with regard to how its yeast strains would be used. Accordingly, a person of ordinary skill in the field following Colavizza would not have arrived at a method as claimed, in which a frozen compressed, extruded yeast with a dry matter content of between 35% and 90% (w/w) is added to an aqueous fruit or vegetable substrate without any re-hydration or re-activating steps.
Examiner disagrees.  While Colavizza does not disclose all the features of the presently claimed invention, Colavizza is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely, a frozen compressed, extruded yeast used to prepare an Badaki, discloses the presently claimed invention. 
At paragraphs 9-12, the Declaration indicates as explained in my February 2020 Declaration, Badaki would have discouraged a person of ordinary skill in the field from attempting to use frozen compressed yeast with a dry matter content of between 35% and 90% (w/w) without any re-hydration or re-activating steps. This is because Badaki reports experimental data directly showing the significant loss of cell viability when dried yeast (sometimes referred to as “ADY” in Badaki) is used in such a manner. In particular. Example 1 of Badaki reports that when dried yeast was directly inoculated into grape juice (i.e., without any re-hydration or re-activating steps) over 80% of the yeast “died due to direct inoculation.” Badaki, Example I, line 18. Badaki addresses this problem by freezing a wet yeast biomass with a cryoprotectant, and using that frozen “wet” yeast (not dried yeast). See, e.g., Badald, page 5, lines 4-18.  Badaki emphasizes throughout its disclosure that when dried yeast is directly inoculated into a fruit or vegetable material without rehydration, a “significant amount of viable cells” is lost. Badaki, page 8 lines 22-25. Consistent with the disclosure at pages 1-2 of the present Application, Badaki notes that its poor results with dried yeast were “in agreement with the prior art knowledge.” Badaki, page 8 lines 22-25. At pages 1-2, Badald provides an explanation of that prior art knowledge consistent with that provided in the present application, and explains why rehydration of dried yeast was understood to be such an essential and delicate process.  There is nothing in Colavizza that addresses or overcomes the negative results reported in Badaki. There is no disclosure in Colavizza of a process as claimed, and nothing in Colavizza that would provide a 
Examiner disagrees.  It is noted that the Declaration under 37 CFR 1.132 filed February 18, 2020 (referred to as the February 2020 Declaration) has been previously addressed in the Non-Final Rejection of March 18, 2020 (see Response to Amendment section at paragraphs 21-22 of the Office Action).  As previously disclosed, Badaki encourages frozen yeast with a concentration of less than 90%, which encompasses the dry matter content as presently claimed, since it is well understood that active dry yeast (ADY) typically has a dry matter content of more than 90% (w/w), Badaki teaches ADY loses a significant amount of viable cells when directly inoculated, and Badaki discloses only a relatively small decrease in cell numbers was observed when directly inoculated frozen yeast is used, which has been prepared in a fermenter, concentrated, and frozen (PI, LI0-14; P2, L31-33; and P8, L20-31). "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of the nonobviousness fails to outweigh the evidence of obviousness.

Response to Arguments
Applicant’s arguments filed January 28, 2021 have been fully considered, but they are unpersuasive.
Applicant respectfully disagrees with the interpretation of Colavizza, and disagrees that the combination of Badaki and Colavizza would have suggested or provided a reasonable expectation of success for the claimed methods.  The rejection relies on Colavizza for allegedly disclosing a format of yeast as recited in the claims, but alternative embodiments of Colavizza. As noted previously and explained in detail in the Rule 132 Declaration of Dr. Sofie Saerens submitted herewith (the "Second Saerens Declaration"), Colavizza discusses "pressed" yeast and "deep-frozen" yeast as distinct, alternative formats of yeast. It does not disclose or suggest a format of yeast in which the yeast is both compressed and frozen.  See, e.g., Second Saerens Declaration, paragraphs 6-7.  As emphasized previously, however, that assertion pieces together different formats of yeast mentioned in Colavizza. As attested in the Second Saerens Declaration, "A person of ordinary skill in the field would understand Colavizza to disclose "pressed yeast" (e.g., compressed yeast) as a format that is separate and distinct from "deep-frozen" yeast (e.g., frozen yeast). A person of ordinary skill in the field would not have understood Colavizza to disclose a yeast format in which the yeast is both compressed and frozen, as stated in the claims of the Application." Second Saerens Declaration, paragraph 6.  Colavizza does not "contain" any disclosure of frozen compressed, extruded yeast as recited in the claims. Thus, the combination of Badaki and Colavizza does not make out a prima facie case of obviousness (P5-P6).
Examiner disagrees.  Applicant is reminded if a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990) (en banc). Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
As discussed above, Colavizza discloses extruding the resulting yeast, so as to obtain a pressed yeast and optionally drying the yeast obtained by extrusion (paragraphs [0214]-[0222]).  Colavizza also discloses the yeast may be deep-frozen and have a dry matter content comprised from approximately 74% to approximately 80% (paragraph [0235]). While Colavizza discloses the yeast is in the form of cream yeast, pressed yeast, dry yeast, OR deep-frozen yeast as argued by declarant (paragraph [0228]), the reference is not limited to these embodiments, including the pressed yeast and frozen yeast being separate and distinct from each other, since the reference suggests additional processing steps after extruding the yeast and discloses the yeast can be used in any possible form (paragraphs [0227]). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component).  Therefore, it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use a frozen compressed, extruded yeast which is both taught by Colavizza and In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988).
Applicant agues as also noted previously and explained in detail in the Second Saerens Declaration, Colavizza does not disclose or suggest any specific methods of using its yeast, and so simply could not provide a teaching, suggestion, reason or expectation of success for using a frozen compressed, extruded yeast with a dry matter content of between 35% and 90% (w/w) in a method as claimed, comprising adding the yeast to an aqueous fruit or vegetable substrate without any re-hydration or re-activating steps. See, e.g., Second Saerens Declaration, paragraph 8. The lack of expectation of success is particularly strong in view of the negative results Badaki reports for the use of dried yeast without a rehydration step. See, e.g., Second Saerens Declaration, paragraphs 9-12 (P7).
Examiner disagrees.  As previously discussed, while Colavizza does not disclose all the features of the presently claimed invention, Colavizza is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely, a frozen Badaki, discloses the presently claimed invention. 
Applicant argues combining Badaki and Colavizza with Wahl still does not make out a prima facie case of obviousness, at least because Wahl also does not disclose a yeast format as recited in the claims, let alone a process as claimed using such a yeast format without any re-hydration or re-activating steps. Moreover, Applicant disagrees that Wahl's general statement that "yeast cells are capable of preserving life for months if they are frozen in ice" establishes that any frozen yeast inherently would exhibit the viability properties recited in claim 19.  As explained previously, the viability recited in claim 19 is not survival of freezing per se, but rather viability after storage for five months at a temperature of -20°C followed by use in step (b) of claim 13, e.g.., followed by being adding to an aqueous fruit or vegetable substrate without any re-hydration or re-activating steps. Wahl certainly does not address viability in that context.  Obviousness based on the doctrine of "routine optimization" requires a level of predictability and expectation of success that is not provided by the cited combination of references. Quite to the contrary, in view of Badaki's report in Example 1 that when dried yeast was directly inoculated into grape juice (i.e., without any re-hydration or re- activating steps) over 80% of the yeast died, there could be no reaso
Examiner disagrees.  While Wahl does not disclose all the features of the presently claimed invention, such as the method as presently claimed, Wahl is used as teaching references, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  
Wahl makes no mention of any frozen yeast would inherently exhibit the viability properties recited in claim 19.  Rather, Wahl suggests brewery yeast cells are capable of preserving life for months if they are frozen (P44, last paragraph).  Additionally, Badaki encourages frozen yeast with a concentration of less than 90% since it is well understood that active dry yeast (ADY) typically has a dry matter content of more than 90% (w/w), Badaki teaches ADY loses a significant amount of viable cells when directly inoculated, and Badaki discloses only a relatively small decrease in cell numbers was observed when directly inoculated frozen yeast is used, which has been prepared in a fermenter, concentrated, and frozen (PI, LI0-14; P2, L31-33; and P8, L20-31).  Further, Colavizza teaches storing at -20 C as well as the prepared yeast has characteristics desired for a yeast intended for producing alcohol, namely a reliable quality and an effective alcohol productions (paragraphs [0226], [0236], and [0286]).  Therefore, it would have been obvious to optimize the viability of the frozen compressed, extruded yeast after freezer storage, given the teachings of Wahl, through routine experimentation in the method of Badaki in view of Colavizza to obtain a desirable yeast for producing fermented beverages (such as a viability of at least 80% after storage for five months at a temperature of -20 C followed by step (b) as presently claimed).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793